Order filed January 8, 2013




                                             In The

                           Fourteenth Court of Appeals
                                NO. 14-12-00850-CV
                     IN THE INTEREST OF J.R.W., CHILD, Appellant


                           On Appeal from the 315th District Court
                                    Harris County, Texas
                             Trial Court Cause No. 2010-05537J

                                           ORDER

       The clerk’s record was filed September 28, 2012 . Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record
does not contain (1) findings of fact and conclusions of law signed November 5, 2012 (2)
appellant's motion for new trial (3) motion confirming indigence and (4) appointment of
appellate counsel dated November 27, 2012.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before January 18, 2013, containing (1) findings of fact and conclusions of law signed
November 5, 2012 (2) appellant's motion for new trial (3) motion confirming indigence and (4)
appointment of appellate counsel dated November 27, 2012.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.

                                 PER CURIAM